Citation Nr: 0008265	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-18 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous disorder.

2.  Entitlement to service connection for residuals of 
exposure to mustard gas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.

In August 1995, the RO denied the veteran's application to 
reopen his claim of entitlement to service connection for 
residuals of exposure to Mustard Gas.
In August 1998, the RO denied the veteran's application to 
reopen a claim of  service connection for a nervous 
condition.  The RO subsequently held that finality did not 
attach to a June 1998 decision; however, in view of a Board 
decision in September 1955 denying service connection for a 
nervous disorder, the law and regulations pertaining to 
finality of Board decisions are for application.  The Board 
has jurisdiction to consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter" of whether the veteran is entitled 
to service connection for cardiovascular disease.  Bernard v. 
Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provision contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
where there is a prior final decision regarding that claim.  
Id. at 392. Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
Thus, the first issue on appeal is as stated on the first 
page of this decision.  See also Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995) (Board has a legal duty to consider the 
requirement of whether new and material evidence has been 
submitted regardless of the RO's actions); Wakeford v. Brown, 
8 Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

As to the other issue in appellate status, the veteran 
submitted a statement in September 1994, which pertained to 
the claim of service connection for residuals of mustard gas 
exposure.  The RO construed the statement as an application 
to reopen the claim, but since it was received within a year 
of the RO's June 1994 decision, and it expressed disagreement 
with that decision, the Board finds that the veteran timely 
appealed the June 1994 decision.  Accordingly, the law and 
regulations relating to finality of unappealed RO decisions 
are not for application.  This issue is addressed in the 
remand part of this decision.

The Board also notes that the veteran also appealed an RO 
decision in May 1997 denying service connection for a left 
shoulder disorder in May 1997.  However, service connection 
for degenerative joint disease of the left shoulder was 
subsequently granted by an RO decision in October 1997 and, 
as the veteran has not expressed disagreement with this 
rating assigned for this disability, the left shoulder issue 
is not before the Board at this time.


FINDINGS OF FACT

1.  A September 1955 Board decision denied service connection 
for a nervous disorder .

2.  The evidence received since September 1955 bears directly 
and substantially upon the matter under consideration and is 
by itself or in connection with evidence previously 
assembled, so significant that it must be considered in order 
to fairly decide the merits of the case.

3.  There is competent medical evidence of a nexus between a 
current psychiatric disorder and active service.



CONCLUSIONS OF LAW

1.  The September 1955 Board decision, which denied service 
connection for a  nervous disorder, is final, but evidence 
received since that decision is new and material, and the 
claim for service connection for a nervous disorder is 
reopened.  38 U.S.C.A. §§ 5108, 7104(a) (b) (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104, 3.156, 20.1100(a) (1999). 

2.  The veteran's claim of entitlement to service connection 
for a nervous disorder is well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


The veteran contends that he developed a nervous disorder 
while on active service during World War II.  He claims that 
he sustained trauma, including burns over his body, when a 
fuel dump exploded on New Guinea.  This accident has caused 
continuing anxiety for the veteran and he thus asserts that 
he is entitled to service connection for this nervous 
disorder.  

The veteran's claim of entitlement to service connection for 
a nervous disorder was denied by Board decision of September 
1955.  The Board found there was no evidence of a nervous 
disorder in service.  The appellant was notified of the 
Board's decision and that decision was final.  38 U.S.C.A. 
§§ 7103, 7104 (West 1991 & Supp. 1999).

However, the September 1955 Board decision may be reopened 
provided the appellant submits new and material evidence.  
Absent the submission of new and material evidence, the claim 
may not be reopened or readjudicated by VA.  See 38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim should be 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board must conduct a three-step analysis.  Winters v. 
West, 12 Vet. App. 203 (1999) (explaining the holding in 
Elkins v. West, 12 Vet. App. 209 (1999)).  First, the Board 
must determine whether the veteran has submitted new and 
material evidence under 38 C.F.R. § 3.156(a).  If the Board 
determines that the submitted evidence is not new and 
material, then the claim cannot be reopened.  Second, if new 
and material evidence has been presented, then immediately 
upon reopening the claim the Board must determine whether, 
based on all the evidence of record in support of the claim, 
presuming the credibility, see Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995), the claim as reopened (and as 
distinguished from the original claim) is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim but only after ensuring that the VA's 
duty to assist under 38 U.S.C.A. § 5107(b) has been 
fulfilled. Winters and Elkins, both supra; see also Manio v. 
Derwinski, 1 Vet. App. 140, 145-46 (1991).

Evidence that was of record at the time of the prior 
disallowance included the veteran's service medical records, 
a VA examination report dated August 1948 and two letters 
from private physicians dated September 1954.  The veteran's 
separation examination from January 1946 shows the veteran 
was 'nervous' in 1944 but provides no further details.  The 
August 1948 examination showed a normal mentality.  However, 
the 1954 letters from the veteran's private physicians show 
the veteran to have a diagnosis of anxiety reaction.

Pertinent evidence received since the prior Board decision 
includes a July 1998 letter from M. G. Faris, D. C. and an 
August 1998 letter from James T. S. Rhyee, M. D.  Dr. Faris 
states that the veteran's primary care physician found severe 
anxiety currently existed.  He added that it was his opinion 
that the veteran "may have suffered some degree of mental 
trauma from burns and anguish from the gasoline dump 
explosion," which occurred while he was on active duty in 
the armed services.  Dr. Rhyee diagnosed the veteran with 
rule out generalized anxiety disorder and rule out chronic 
posttraumatic stress disorder.

The Board finds that the evidence submitted since the 
previous Board denial is new in that it was not previously 
physically of record.  Further, this new evidence is also 
material as it goes directly toward establishing that the 
veteran's current disorder is related to the veteran's period 
of active service.  Specifically, as Dr. Faris allows that 
the veteran's current disorder may be related to inservice 
events, it is, when considered alone or in conjunction with 
all the evidence of record, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
As such, this evidence is new and material as contemplated by 
law and thus provides a basis to reopen the veteran's claim 
of entitlement to service connection for a nervous disorder.  
See 38 C.F.R. § 3.156.  

In addition, the Board finds that the veteran's claim for 
service connection for a nervous disorder is well grounded.  
Again, for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service disease or injury 
and the current disability.  Where the determinative issue 
involves medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Specifically, 
Dr. Faris has suggested that the veteran's nervous disorder 
is related to active service.  See Epps v. Gober, 126 F3d 
1464 (Fed. Cir. 1998). 


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for anxiety is 
reopened; and evidence of a well-grounded claim for service 
connection for anxiety has been submitted; to this extent 
only, the appeal is granted.


REMAND

As noted above, the record contains an opinion from Dr. 
Faris, dated July 1998, that suggests a possible link between 
the veteran's  anxiety and his period of active service.  Dr. 
Faris based his opinion on statements of the veteran's 
primary care physician, his own examination and the history 
provided by the veteran, and it does not appear that he had 
the benefit of a review of all pertinent medical records 
contained in the veteran's claims file.  As such, the Board 
believes that the veteran should be afforded a VA examination 
that would included a review of all medical records contained 
in the claims file.  If the medical evidence of record is 
insufficient, the Board is always free to supplement the 
record by seeking an advisory opinion or ordering a medical 
examination in its decisions that clearly support its 
ultimate conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

As noted in the introduction to the above decision, the RO 
found that its June 1994 decision denying service connection 
for residuals of mustard gas exposure became final and thus 
informed the veteran that he must submit new and material 
evidence to reopen the claim.  The Board has determined that 
the veteran has submitted a timely notice of disagreement to 
the RO's June 1994 decision denying service connection for 
residuals of exposure to mustard gas.  Thus, the law and 
regulations relating to finality of unappealed RO decisions 
are not for application.   

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken. 38 C.F.R. § 19.9 (1999).  The Board 
finds that a remand is warranted so that the RO can properly 
inform the veteran that he timely appealed the June 1994 RO 
decision denying service connection for residuals of exposure 
to mustard gas.   

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The veteran should be afforded a VA 
psychiatric  examination to ascertain the 
nature, severity, and etiology of any 
disorders that may be present.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records and 
the July 1998 letter from Dr. Faris, and 
offer comments and an opinion as to 
whether it is at least as likely as not 
that any psychiatric disorder that is 
present is causally or etiologically 
related to any incident of or symptoms 
during active service.  The claims file 
must be made available to the examiner 
for review.
 
2.  The RO must issue a supplemental 
statement of the case to the veteran and 
his representative, informing them that 
the veteran timely appealed the June 1994 
RO decision denying service connection 
for residuals of exposure to mustard gas. 
When the development requested has been completed, the RO 
must readjudicate the issues of service connection for a 
psychiatric disorder and residuals of mustard gas exposure on 
the basis of the additional evidence.  If either benefit 
sought is not granted, the appellant and his representative 
should be furnished a supplemental statement of the case, and 
be afforded a reasonable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development and to comply with procedural due process of law, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  

The appellant is free to submit any additional evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

